Citation Nr: 0322046	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-01 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

The propriety of the initial 50 percent rating assigned 
following a grant of service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from April 1966 to April 1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision by the RO that 
granted service connection and assigned a 50 percent rating 
for the service-connected PTSD, effective on June 26, 1998.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in February 2000.  



FINDINGS OF FACT

1.  The service-connected PTSD by itself is not currently 
shown to be productive of a level of incapacity greater than 
that of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, impaired speech, panic attacks more than 
once per week, difficulty in understanding complex commands, 
impaired memory, impaired judgment, impaired abstract 
thinking, or disturbances of motivation and mood with 
difficulty in establishing and maintaining effective work and 
social relationships.  

2.  The veteran, without good cause, failed to report for a 
VA examination that was necessary to support his claim for 
increase in August 2002.  



CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 50 percent for the veteran's service-connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130 including 
Diagnostic Code 9411 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

Historically, the RO issued a July 1999 rating decision 
granting service connection for PTSD with an initial 50 
percent rating assigned.  The veteran timely appealed the 
initial 50 percent rating assigned, asserting that his PTSD 
was severe enough to warrant a higher rating since the 
effective date of service connection.  

The VA and private medical treatment records show that the 
veteran has a history of substance abuse, namely cocaine and 
alcohol dependence as well as a bipolar illness.  The records 
indicate that the veteran was admitted for inpatient 
treatment on a number of occasions in 1998, 1999, 2000 and 
2001 for worsening of his manic symptoms and for 
detoxification from drugs and alcohol.  

A private inpatient record from April 2000 noted that the 
veteran's PTSD was chronic and severe with major depression 
secondary to the PTSD.  The Global Assessment of Functioning 
(GAF) on discharge was reported as 45.  On mental status 
examination at discharge, the veteran was alert and oriented 
times four, less isolative, but continued to have intrusive 
thoughts, anxiety, but better controlled.  There were no 
overt psychotic features, decreased suicidal ideations or 
homicidal ideations.  He could contract for safety.  
Intelligence was average.  He demonstrated concrete thought, 
fair insight and reasoning ability.  

The veteran was hospitalized by VA from June to August 2000 
when he indicated that he needed help with his substance 
abuse.  He participated in the drug abuse program.  The Axis 
I diagnoses included those or alcohol dependency, in a 
controlled environment, PTSD and cocaine dependency in a 
controlled environment.  The GAF score on Axis V was that of 
50.  

The veteran was afforded a VA psychiatric examination in 
January 2001.  The veteran reported having an inability to 
concentrate, sleep disruption, an adequate appetite and a 
better temper since he had been on medications.  The veteran 
indicated that he was anxious and that his anxiety was 
aggravated by "bad news and being surprised."  He reported 
exaggerated startle response and hypervigilance.  

The veteran reported having nightmares one or two times per 
week.  He said he had flashbacks only when he was asleep.  He 
specifically said that he could not remember ever having a 
flashback when he was awake.  He admitted to having intrusive 
thoughts, and when asked about watching TV about combat, he 
indicated that he avoided it and did not like to talk about 
it.  He reported that he isolated himself.  The veteran 
reported having depression and suicidal ideation, but no 
attempt.  He denied panic attacks.  The examiner noted that 
the veteran had had two psychiatric treatments and had been 
through detox four times.  

The veteran was married once for 30 years, now divorced.  
They had two children, with whom he was in rather close 
contact.  The veteran was unemployed and provided all his 
routine self care.  He visited his father a fair amount and 
was fairly close to his children.  He indicated that he had a 
few friends.  

On the mental status examination, the veteran was an alert, 
cooperative man who answered questions and volunteered 
information.  He was casually but neatly dressed.  He was 
somewhat vague, but there were no loose associations or 
flight of ideas.  There were no bazaar motor movements or 
tics.  

There were no racing thoughts.  There was no psychomotor 
retardation or agitation.  His mood was somewhat tense, his 
affect appropriate.  He endorsed nightmares and intrusive 
thoughts.  His definition of flashbacks were experiences he 
had while sleeping.  There were no homicidal or suicidal 
ideations.  There were no delusions, hallucinations, ideas of 
reference or suspiciousness.  

The veteran was noted to be oriented times three.  His 
memory, both remote and recent, was good.  His insight 
appeared to be adequate as well as intellectual capacity.  
The veteran experienced or witnessed traumatic events, which 
included actual or threatened serious injury to himself and 
to others.  In the past month, he had had nightmares and 
intrusive thoughts.  

The veteran stated that he avoided events and activities that 
reminded him of those activities, had become less interested 
in hobbies and social activities and felt detached and 
estranged from others.  He had a sleep disturbance, 
irritability, poor concentration, and was anxious and easily 
startled.  The examiner concluded that the veteran's 
irritability, difficulty in sustaining relationships and 
anxiety did interfere with him socially and occupationally.  

The diagnosis was that of PTSD; alcohol and cocaine 
dependency in remission; and substance induced mood disorder.  
The examiner noted the veteran's Global Assessment of 
Functioning (GAF) score as being 50.  The examiner explained 
that the GAF was the same as it was determined in his 
hospitalization at the VA Medical Center where he was 
presently receiving his current treatment.  

The examiner noted that the veteran had previously been given 
a diagnosis of bipolar disorder, but in lieu of the fact that 
he had been having marked involvement with alcohol and/or 
cocaine, and that he had such rapid remissions whenever he 
required hospitalizations, during which time he was 
abstaining form those substances.  It was the examiner's 
opinion that the veteran's mood disorder was related directly 
to his substance dependency and not an independent entity.  

The examiner explained that, at present, the veteran was in 
remission from his substances so that the GAF was reflective 
of the only remaining operative diagnosis he had which was 
PTSD.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in February 2000.  He indicated that he was 
dismissed from his job because of his inability to 
concentrate and had been unable to obtain employment since 
that time.  

The veteran testified that he had a couple of close friends 
that occasionally visited him, but usually stuck to himself 
at home.  The veteran testified that he took care of his 
hygiene.  The veteran reported that he suffered from anxiety, 
anger, rage and sleep impairment.  

The veteran was hospitalized by VA in April and May 2001 when 
he complained of relapsing to crack cocaine and alcohol about 
two weeks prior thereto.  

The veteran failed to report without explanation for an 
examination scheduled in August 2002 to evaluate the severity 
of the service-connected PTSD.  


II.  Legal Analysis

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, informed the 
veteran of the evidence needed to support his claim.  VA has 
met its duty to inform the veteran.  The Board concludes that 
the discussions in the RO's decision, Statement of the Case 
and Supplemental Statement of the Case informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Hence, the Board finds that VA has fulfilled any duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to reopen the claims, to provide notice of the 
veteran's responsibility to provide evidence, and to provide 
notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  He was advised of 
the evidence necessary to substantiate his claim.  

In this regard, the Board notes that, by virtue of an August 
2001 letter issued during the pendency of the appeal, the 
veteran and his representative have been advised of the law 
and regulations governing his claim, and have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims folder.  The record in this 
case includes a January 2001 examination report. 

However, the record also shows that the veteran was scheduled 
for a VA examination in connection with his claim for 
increase in August 2002, but failed to report without 
explanation.  Under the circumstances, the Board finds that 
the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Hence, the claim is ready to be considered on the merits.  

Hence, a remand for the RO to address the VCAA again would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  In general, disability 
evaluations are assigned by applying a schedule of ratings 
that represent, as far as can practicably be determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002).  

The regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.10 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

The Board notes here that the present appeal arises from the 
RO's initial assignment of a disability rating after a grant 
of service connection.  In such cases, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet.App. 119 
(1999).  

The grant of service connection was based on a claim received 
in July 1998.  The veteran's PTSD is rated under the 
provisions of Diagnostic Code 9411.  

The provisions of Diagnostic Code 9411 provide that a 50 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The next higher rating of 70 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is for application under Diagnostic 
Code 9411 where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

The veteran failed to report for a VA examination scheduled 
in August 2002 to evaluate the severity of the service-
connected PTSD.  There has been no showing of good cause for 
the failure to report.  

Because the present appeal arises from a rating decision 
which established service connection, it is not strictly an 
increased rating case.  See Fenderson.  Thus, the provisions 
of 38 C.F.R. § 3.655(b) may not applied to deny the appeal by 
reason of his failure to report for the examination without 
good cause.  Under the circumstances, a merits analysis of 
the evidence of record must be undertaken in this case.  

After reviewing the evidence of record, the Board is unable 
to find a basis for the assignment of a rating in excess of 
50 percent.  The most recent medical examination conducted in 
January 2001 showed anxiety, nightmares and intrusive 
thoughts, irritability and difficulty in sustaining 
relationships.  All of these symptoms are contemplated by the 
regulatory criteria for the current 50 percent rating.  

However, the examination also showed an appropriate affect 
and good memory with no suicidal or homicidal ideation, loose 
associations, delusions, hallucinations, ideas of reference 
or suspiciousness.  The veteran was oriented times three.  
Moreover, there was no circumstantial, circumlocutory or 
stereotyped speech noted.  

While there was reference to the fact that he got upset 
easily and had low frustration tolerance, there otherwise was 
no reported problem with impairment of impulse control.  In 
fact, the veteran mentioned that his "rage" was better 
controlled.  

The Board acknowledges that the Global Assessment of 
Functioning (GAF) score reported at the time of the January 
2001 VA examination was that of 50.  However, a GAF score is 
not by itself determinative.  

The Board does not doubt the serious nature of the impairment 
resulting from the service-connected PTSD.  However, the 
Board is bound by VA regulation and under the applicable 
rating criteria a rating in excess of the current 50 percent 
is not warranted in this case.  

The medical evidence of record, including the findings of the 
most recent VA examination, does not serve to show that the 
service-connected PTSD alone is productive of a level of 
incapacity consistent with occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood or an inability to 
establish and maintain effective relationships, or otherwise 
total occupational and social impairment.  

The Board acknowledges that the veteran, during his recent 
hospitalizations, manifested some increased symptoms, 
including suicidal ideation and disorientation.  However, 
these manifestations are shown largely to be related to his 
pattern of recurring substance abuse.  Given his failure to 
report for further VA evaluation, a basis for an increased 
rating for his service-connected PTSD has not been presented.  



ORDER

An initial rating in excess of 50 percent for the service-
connected PTSD is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

